225 F.3d 858 (7th Cir. 2000)
UNITED STATES OF AMERICA, Plaintiff-Appellee,v.DAISY E. WALLS  and SHAREE S. WILLIAMS, Defendants-Appellants.
Nos. 99-1942 & 99-1943
In the  United States Court of Appeals  For the Seventh Circuit
Argued November 10, 1999Decided August 15, 2000

Appeals from the United States District Court  for the Northern District of Illinois, Eastern Division.  No. 98 CR 296--David H. Coar, Judge.[Copyrighted Material Omitted]
Before POSNER, ROVNER, and DIANE P. WOOD, Circuit  Judges.
ROVNER, Circuit Judge.


1
Daisy Walls and Sharee S.  Williams were convicted after a jury trial of  conspiracy to possess with intent to distribute  and conspiracy to distribute substances  containing cocaine in violation of 21 U.S.C. sec.  846, and possession with intent to distribute  approximately four kilograms of cocaine in  violation of 21 U.S.C. sec. 841(a)(1). Williams  was also convicted of knowingly possessing a  firearm as a felon in violation of 18 U.S.C. sec.  922(g)(1). They now appeal those convictions.

I.

2
On April 22, 1998, Federal Express ("FedEx")  identified as suspicious two packages that were  purportedly shipped by the Renaissance Electrical  Supply Company in Los Angeles, California, for  delivery to Tascam Electrical Supply Company at  9121 S. Colfax in Chicago, to the attention of  Daisy Walls. FedEx employees conducted a field  test on the contents of the packages, which  revealed the presence of cocaine. The employees  then reported the results of their investigation  to Phillip Barnett, who was commissioned by the  Shelby County Sheriff's Office and assigned to  the DEA Drug Task Force. Barnett subsequently  traveled to the FedEx office and conducted his  own test of the packages, which yielded the same  results. The DEA agents were unable to verify any  businesses using the names indicated on the  packages, and decided to make a controlled  delivery of the packages to the Chicago  destination. A court-ordered break-wire device  was inserted into each package to enable the  agents to track the packages after the delivery  was accomplished. If a package was opened, the  wire would break and the signal being transmitted  by the wire to the agents monitoring it would  cease. Agent Markhart then donned a FedEx uniform  and drove to 9121 S. Colfax in a truck with FedEx  markings. Approximately fifteen undercover agents  dispersed in the area surrounding the residence.  Agent Markhart arrived at 9121 S. Colfax (which  was a private residence) at approximately 5:30  p.m. on April 23, 1998. As he approached the  residence he passed two persons standing in front  of it, and one of them yelled toward the house  "Mama, your package is here." Daisy Walls  ("Walls") answered his knock, and he apologized  for the late delivery because the packages had  been scheduled for delivery the previous day.  When he requested a signature for the packages,  Walls turned to a male standing just inside the  door, who was later identified as her son Daniel  Walls, and asked him to sign. He scrutinized  Markhart and declined to sign. Walls then said  "I'll sign the electric company." Until that  time, Walls could not have seen the address  labels on the packages and Agent Markham had not  mentioned that the addressee was an electrical  company. Walls then examined the packages and  signed Tascam Electric, DGW. During this  exchange, Markhart noticed approximately 10-15  people in the front room of the house, apparently  having a party.


3
After Agent Markhart's departure, Sharee  Williams and Daniel Walls exited the rear of the  house with the packages, and proceeded down the  alley and into the rear basement door of 9127 S.  Colfax. Shortly thereafter, the two emerged from  the basement and Williams returned to 9121 S.  Colfax while Daniel Walls went to the front of  9127 S. Colfax and began speaking on a cellular  phone. Approximately 8 to 10 males, aged 18 to  24, were in the alley behind 9127 S. Colfax at  this time, and a car was circling the block. At  that moment, the signal being transmitted from  one of the packages stopped. Concerned about  maintaining control over the cocaine, the agents  proceeded to 9127 S. Colfax and, when their knock  received no response, they forcibly entered the  dwelling. They found the unopened packages on a  table immediately inside. The agents then went to  9121 S. Colfax and knocked on the screen door. A  number of people inside shouted obscenities at  them and told them they would not open the door  without a search warrant. Daisy Walls then  appeared at the door. The agents identified  themselves and informed her that they were there  on an investigation concerning the two packages  that had been delivered. Without saying anything,  she then opened the door and stepped back. Once  they had entered, she motioned to them from the  hallway to follow her into the kitchen. After  hearing and acknowledging her Miranda rights,  Walls stated that this was the third time she had  accepted similar packages, that she did not know  what it contained the first time but that she  opened the second one out of curiosity and  discovered it contained cocaine, and that she  knew the third package contained cocaine as well.  She told the agents that the packages belonged to  Delano Target, a member of the Gangster Disciples  street gang.


4
After arresting Walls, the agents brought  Williams into the kitchen. She declared that she  had nothing to hide and gave written consent for  the search of her basement apartment at 9127 S.  Colfax. A search of the basement apartment  revealed a clear plastic bag containing  marijuana in a dresser drawer; approximately  $4000 in U.S. currency inside a basket of  clothes; approximately $1000 in U.S. currency in  a safe; and a box of rubber gloves, tinfoil,  plastic bags, white powder, paper masks, and a  digital scale, all of a type used in packaging  and weighing cocaine for sale, on or near the  kitchen table. In addition, the search yielded a  Ravens Arms .25 caliber firearm in a dresser  drawer of the bedroom. A photograph taken by the  agents revealed some clothes next to the firearm,  which appeared to be boxer shorts and a tie or  possibly a scarf. At the DEA office, Williams  acknowledged her Miranda rights and signed a  written statement declaring that she was at  Walls' house when the package arrived, that she  saw the package on the table and knew it  contained drugs but did not know the type or  quantity, and that Walls wanted the packages  removed from her house and she volunteered to  take them to her home. A jury convicted Walls and  Williams on all charges, and they now raise a  multitude of challenges to those convictions.

II.

5
Walls first contends that the initial search of  the FedEx packages by the FedEx employees  violated the Fourth Amendment because it was a  joint endeavor between deputy sheriffs and FedEx  employees. As support for this argument, Walls  points to testimony at trial that Gheric Bruce,  the security officer for FedEx who conducted the  initial search of the package in Memphis, was  also a commissioned officer of the Shelby County  Sheriff's Department. He had been an employee of  FedEx for 11 years, and the scope of his  involvement with the Sheriff's Department is  unclear other than his testimony that he was not  a sheriff's deputy but was commissioned by the  Department.


6
This argument was raised for the first time in  this appeal, and is waived. Prior to trial, Walls  moved to suppress the contents of the packages on  the basis that private investigators and private  police should be subject to the strictures of the  Fourth Amendment under Marsh v. Alabama, 326 U.S. 501 (1946). In Marsh, the Court held that a  "company town" was subject to the First Amendment  because in all respects save ownership it  functioned as any other town, and the private  ownership could not alone defeat the protections  of the Constitution. Id. at 507-08. Walls thus  tendered Marsh for the proposition that a private  party may be considered a state actor under the  Constitution to the extent it supplants the  traditional roles of a government and performs  public functions. Walls contended that the Marsh  rationale applied here because "the activities of  Federal Express, which have procedures to  investigate large quantities of documents and  materials that are placed for mail delivery,  causes it to engage in a public function." We  need not address this public function argument  because Walls has abandoned it on appeal in favor  of the new argument that the FedEx employee was  operating as an agent of the government during  the search. As justification for the failure to  raise it earlier, Walls asserts that she did not  learn until trial that the FedEx employee was  also affiliated with the sheriff's office.  Although that is relevant to the failure to raise  the issue pre-trial, it does nothing to excuse  the failure to raise it during or after the  trial. Both during the trial and in a post-trial  motion, Walls merely reiterated her disagreement  with the court's ruling on her initial motion to  suppress. At no point did Walls raise the new  argument for suppression. Accordingly, this  argument was not raised in the district court,  and is forfeited. United States v. Olano, 507 U.S. 725, 731-35 (1993). Walls has not argued,  and we do not find, any plain error. Id.


7
Walls next challenges DEA Drug Task Force  member Barnett's field test of the contents of  the package. She maintains that the search was  constitutionally defective because Barnett was  not told why the package was suspicious prior to  conducting the test, and the cocaine was not in  plain view. That characterization of the facts is  belied by the very testimony quoted in Walls'  brief. Barnett testified that before he conducted  the field test, he was informed that FedEx had  already tested the contents of the package and  believed it contained cocaine. It is irrelevant  that he did not know details concerning the test  such as the name of the person who conducted it.  Walls' argument relies on selective use of  testimony and is frivolous.


8
The final argument raised by Walls is that the  government agents' entrance into her home at 9121  S. Colfax violated the Fourth Amendment because  she did not consent to the agents' entrance. A  warrantless entry into a residence to effect an  arrest is presumptively unreasonable under the  Fourth Amendment. Payton v. New York, 445 U.S. 573, 586 (1980); United States v. Saadeh, 61 F.3d 510, 516 (7th Cir. 1995). Where, however, someone  with authority to do so consents to the entry,  the entry is reasonable and the Fourth Amendment  is not violated. Schneckloth v. Bustamonte, 412 U.S. 218, 219 (1973). We examine the totality of  the circumstances to determine whether a consent  is voluntary, or the product of duress or  coercion. Id. at 227.


9
The record is devoid of evidence that the  consent in this case was involuntary. A large  group of people was at the residence with Walls  at the time the agents approached, and their  conduct indicates that they were neither  intimidated by the agents' presence nor ignorant  of the right to refuse entrance. When the agents  knocked at the door, the occupants of the house  refused to open the door and shouted that the  agents could not enter and that they needed a  warrant, addressing them with vulgar and profane  language. Moreover, when Walls came to the door,  the agents identified themselves and informed her  that they were conducting an investigation  regarding the two packages that had been  delivered. In response to that statement, Walls  opened the door and stepped back to allow their  entrance. The district court held that her  actions constituted consent to their entry, and  we will reverse that decision only if it is  clearly erroneous. United States v. Durades, 929 F.2d 1160, 1163 (7th Cir. 1991). It is well  established that consent may be manifested in a  non-verbal as well as a verbal manner, United  States v. Cotnam, 88 F.3d 487, 495 (7th Cir.  1996), and her action in opening the door and  stepping back to allow the entry was sufficient  to convey her consent in these circumstances.  See, e.g. United States v. Rosario, 962 F.2d 733  (7th Cir. 1992) (upholding consent where occupant  of motel room gestured for the officers to enter  and stepped back, opening the door). Her consent  is further illustrated by her actions after they  entered the residence in motioning for them to  follow her to the kitchen where she could speak  with them privately.


10
Walls' reliance on Johnson v. United States,  333 U.S. 10, 13 (1948), is misplaced, because in  Johnson the officers demanded entry under color  of office, and consent to their entry was granted  "in submission to authority rather than as an  understanding and intentional waiver of a  constitutional right." In contrast, no evidence  was presented in this case that the agents  demanded entry, or that Walls allowed them entry  "in submission to authority" rather than  voluntarily. This conclusion is further  buttressed by the refusal of the other occupants  of the home to allow them entry, demonstrating  that the atmosphere was not one of intimidation.  There is simply nothing in the sequence of events  that evidences coercion or duress, and the trial  court did not err in holding that she voluntarily  consented to the entry. Accordingly, Walls'  conviction is affirmed.

III.
A.

11
Williams also raises a number of challenges to  her convictions and her sentence, and fares  somewhat better. First, Williams argues that the  court erred in redacting a portion of the  statement that she gave to the police. The  statement, with the redacted portion in italics,  read as follows


12
I noticed the package was on the table. I knew  drugs were in the package but I did not know what  kind of drugs or how much was in it. Daisy  probably knows who the contact person is. Daisy  said get this shit out of here, and I volunteered  to take it to my house. I think Daisy knew drugs  were in the package. I put it on the basement  table in my house where I stay at.


13
Williams objected to the redaction of "Daisy said  get this shit out of here," which preceded  Williams' offer to take the package to her house.  According to Williams, the prefatory phrase was  not damaging to Walls and thus need not have been  redacted, whereas it was essential for a fair  understanding of her offer to remove the package.  We cannot agree with that characterization. Under  Bruton v. United States, 391 U.S. 123 (1968), the  court properly redacted the statements concerning  Daisy Walls. The portion of the sentence that  Williams identifies was incriminating to Walls  because a jury could interpret it as evidencing  knowledge by Walls that the package contained  contraband. We review the decision to redact for  abuse of discretion, and find none here. United  States v. Hubbard, 61 F.3d 1261, 1277 (7th Cir.  1995). Once the court ruled that the redaction  was necessary, Williams could have moved for a  severance if she believed that the redaction  prejudiced her defense, but she failed to do so.  Therefore, she has waived any such claim here. We  further note, however, that Williams cannot  demonstrate any prejudice from the exclusion of  those sentences. In fact, the redacted sentences  would have merely reinforced the impression that  Williams was involved in the conspiracy. Her  willingness to volunteer her services in  transporting the packages does not become less  incriminating when proceeded by a co-  conspirator's general request that someone remove  the contraband. With the challenged phrase  included, a natural reading of the statement is  that Walls wanted the drugs removed from her home  and that Williams, realizing the packages  contained illegal drugs, volunteered to do so.  That essentially confirms her role as a courier  in an effort to facilitate the cocaine  conspiracy. Furthermore, any potential prejudice  was eliminated because Williams elicited through  other trial testimony that Walls had told her to  remove the packages. Therefore, we find no error  in the court's decision to redact those  sentences, and no prejudice to Williams resulting  from that redaction.

B.

14
Williams also attacks her conviction for  possession of a firearm as a felon under 18  U.S.C. sec. 922(g)(1). In order to obtain a  conviction for felon-in-possession under that  provision, the government must establish beyond  a reasonable doubt that (1) the defendant had a  previous felony conviction, (2) the defendant  possessed a firearm, and (3) the firearm had  traveled in or affected interstate commerce.  United States v. Moore, 936 F.2d 1508, 1525 (7th  Cir. 1991); United States v. Garrett, 903 F.2d 1105, 1110 (7th Cir. 1989). Only the possession  element is at issue here. It is well-established  that possession under that statute may be  demonstrated through either actual or  constructive possession. United States v.  Kitchen, 57 F.3d 516, 520 (7th Cir. 1995). Actual  possession is demonstrated if a person knowingly  has direct physical control over a thing at a  given time. Id. at 524 n.2. Where that direct  physical contact is lacking, a defendant may  nevertheless have constructive possession if she  "knowingly has the power and the intention at a  given time to exercise dominion and control over  an object, either directly or through others."  United States v. Hunte, 196 F.3d 687, 692 (7th  Cir. 1999); Garrett, 903 F.2d at 1110 (emphasis  omitted). Those means of establishing possession  are uncontroversial and were pursued by the  government in this case. In addition, however,  the government also sought to prove the element  of possession under a theory of vicarious  liability premised on the Supreme Court's  decision in Pinkerton v. United States, 328 U.S. 640 (1946). Under that theory, Williams could be  found guilty of possessing the firearm as a felon  even if she lacked either actual or constructive  possession, as long as another member of the  conspiracy possessed a gun. The government made  no real effort to produce any evidence regarding  the co-conspirator who possessed the firearm.  Williams' defense theory, however, appeared to be  that Samuel Simmons, Walls' son, was the one  involved in the drug dealing and that she was  unaware of it. The government presumably  proffered the Pinkerton instruction for the  proposition that if Williams did not possess the  gun found in her apartment, then her roommate,  Samuel Simmons, must have possessed it and that  he was a co-conspirator because she attributed  the drugs to him. Williams objected to the  submission of the Pinkerton instruction to the  jury, but the court ruled in the government's  favor.


15
In order to properly determine the applicability  of Pinkerton to this case, we must examine the  basis for the Pinkerton ruling. The holding in  Pinkerton flowed from a number of established  propositions. First, a person may be convicted  both for a conspiracy and a substantive offense,  and "it is not material that overt acts charged  in the conspiracy count were also charged and  proved as substantive offenses." Id. at 643-44.  Second, an overt act of one conspirator may be  the act of all without any new agreement  specifically directed to that act. Id. at 646-47.  The Court then considered whether a conspirator  could be found guilty of the substantive offense  committed by a co-conspirator in furtherance of  the conspiracy. It held that the governing  principle should be the same where the overt acts  in the conspiracy constitute a substantive  offense, and that a conspirator could be  convicted of the substantive offense committed by  a co-conspirator as long as the offense was  committed in furtherance of the conspiracy, fell  within the scope of the unlawful project, and was  reasonably foreseeable as a necessary or natural  consequence of the unlawful agreement. Id. at  647-48.


16
In accordance with that reasoning, we have held  that


17
the jury [asked to decide a case under the  Pinkerton doctrine] must be made to focus on the  coconspirator's act, on whether it is a crime, on  whether the coconspirator's guilt of this crime  was proved beyond a reasonable doubt, and on  whether it was committed in furtherance of the  conspiracy in which the defendant participated.


18
United States v. Manzella, 791 F.2d 1263, 1268  (7th Cir. 1986). See also United States v.  Sandoval-Curiel, 50 F.3d 1389, 1394-95 (7th Cir.  1995); United States v. McKenzie, 922 F.2d 1323,  1330 (7th Cir. 1991); United States v. Diaz, 864 F.2d 544, 549 (7th Cir. 1988). The government's  use of Pinkerton in this case takes this one step  farther in that it seeks Pinkerton liability  based in part upon acts by a co-conspirator that  did not constitute the crime. There are no  allegations that a co-conspirator was guilty of  violating sec. 922(g)(1). Instead, the government  uses a cut-and-paste approach, taking the firearm  possession by one conspirator, adding it to the  felon status of another conspirator, and thereby  creating a substantive offense for that second  conspirator. It is a significant expansion of the  Pinkerton doctrine that appears to be difficult  to limit.


19
For instance, under such a use of Pinkerton,  even lawful possession of a firearm by a  conspirator could presumably be used to establish  a sec. 922(g)(1) violation for a co-conspirator  who is a felon. Moreover, one can easily imagine  a large-scale conspiracy, in which a  conspirator's possession of a firearm in  California is used to obtain a felon-in-  possession conviction of a co-conspirator in  Illinois. This seems far afield from the purpose  of the felon-in-possession prohibition, which is  to "keep firearms away from the persons Congress  classified as potentially irresponsible and  dangerous." Lewis v. United States, 445 U.S. 55,  64 (1980), quoting Barrett v. United States, 423 U.S. 212, 218 (1976). It is an unwarranted, and  possibly unconstitutional, expansion of the  Pinkerton doctrine. See United States v.  Castaneda, 9 F.3d 761, 766 (9th Cir. 1993) ("due  process constrains the application of Pinkerton  where the relationship between the defendant and  the substantive offense is slight").


20
Finally, the felon-in-possession statute seems  a particularly inappropriate vehicle for such an  expanded use of Pinkerton liability. It  criminalizes conduct that could otherwise be  lawful based upon the status of the person  engaging in that conduct. United States v.  Jester, 139 F.3d 1168, 1170 (7th Cir. 1998)  (recognizing status as one element of a sec.  922(g)(1) violation). As stated above, Congress  enacted sec. 922(g)(1) "in order to keep firearms  out of the hands of those persons whose prior  conduct indicated a heightened proclivity for  using firearms to threaten community peace and  the 'continued operation of the Government of the  United States.'" Id. at 1171. Consistent with  that end, it exempts certain non-violent  offenders from its reach. See 18 U.S.C. sec.  921(a)(20)(A) (exempting, e.g., persons convicted  of antitrust violations, unfair trade practices,  restraints of trade, and other similar offenses  relating to the regulation of business  practices). That differentiation among felons  based on the nature of their felonies survives  equal protection scrutiny precisely because  Congress could reasonably conclude that firearms  would pose a higher risk of danger to the public  if in the hands of the felons covered by sec.  922(g)(1), than they would in the hands of the  relatively non-violent felons excluded from the  statute. Id. The government's proposed  application of Pinkerton, however, would  eviscerate that justification. The firearm in the  hands of a non-felon (who lacks the criminal  conviction that betrays a proclivity to threaten  public safety) could be used to impose vicarious  criminal liability on a felon (who lacks the  firearm that threatens the public). The danger to  the public rationale underlying the statute thus  ceases to be relevant.


21
Theoretically, the application of Pinkerton here  would also invite the future inverse use of the  doctrine to attribute a felon's possession of a  firearm to his non-felon co-conspirator. A non-  felon could be deemed guilty of being a felon in  possession of a firearm. That ridiculous prospect  reveals the fundamental problem with extending  Pinkerton liability to the felon-in-possession  statute. Because sec. 922(g)(1) defines the  offense in terms of the status of the individual  possessing the firearm, the vicarious liability  provisions of Pinkerton are inappropriate for  such an offense. Accordingly, the district court  erred in submitting the Pinkerton instruction to  the jury on the sec. 922(g)(1) charge.


22
The government nevertheless asserts that the  verdict is supported under the alternative  theories of actual or constructive possession. We  have in the past examined whether a conviction  can be upheld based on alternative theories of  liability where a Pinkerton instruction was  improperly given. See, e.g., United States v.  Elizondo, 920 F.2d 1308, 1317 (7th Cir. 1990). In  the recent case of Neder v. United States, 527 U.S. 1 (1999), however, the Supreme Court  clarified the analysis that is appropriate where  an improper jury instruction essentially removes  an element of the offense from the jury's  consideration. That is precisely what happened  here, because the Pinkerton instruction allowed  the jury to convict without determining whether  Williams possessed the firearm. It matters not  whether we characterize the error here as a  misdescription of the element of possession or as  an omission of it, because Neder recognized that  "[i]n both cases--misdescriptions and omissions--  the erroneous instruction precludes the jury from  making a finding on the actual element of the  offense." Id. at 10; see also Lanier v. United  States, 205 F.3d 958, 963-64 (7th Cir. 2000). The  Neder Court held that the harmless error rules  apply to such a situation, and that the  conviction can be upheld only if it is clear  beyond a reasonable doubt that a rational jury  would have found the defendant guilty absent the  error. Neder, 527 U.S. at 18. The only element of  the felon-in-possession statute that was at issue  in the trial was the element of possession. Our  inquiry, then, is whether it is clear beyond a  reasonable doubt that a rational jury would have  found that Williams actually or constructively  possessed the firearm.


23
We have scoured the trial for any evidence  relating to the firearm, and it is minimal  indeed. The government introduced testimony that  the firearm was found in a dresser drawer in the  one bedroom of the apartment that appeared to be  used by adults. The government also introduced a  picture of the firearm as it sat in the drawer.  The picture appeared to show a pair of boxer  shorts and either a tie or a scarf, depending  upon who was interpreting it, in the drawer next  to the firearm. Williams introduced evidence that  Samuel Simmons, son of Daisy Walls, shared the  apartment with her. She also introduced the  testimony of her mother who said that she herself  had never seen the gun before, and that Williams  was afraid of guns and "wouldn't have that." We  must decide whether there is any reasonable doubt  that a jury would find actual or constructive  possession on that evidence.


24
There is absolutely no evidence that Williams  ever had physical control over the gun, and thus  actual possession is not a possibility. The  government nevertheless argues that she had  constructive possession of it. We note that on  this issue, too, a jury instruction was  problematic. The jury was instructed only that


25
Possession may be actual or constructive.  Constructive possession as used in these  instructions is the ability to control cocaine or  a gun.


26
Constructive possession, however, exists only if  a defendant "knowingly has the power and the  intention at a given time to exercise dominion  and control over an object, either directly or  through others." [emphasis added] United States  v. Garrett, 903 F.2d 1105, 1110 (7th Cir. 1990).  Citing Garrett, Williams tendered a jury  instruction that essentially recited the Garrett  definition verbatim, but the court chose not to  provide it. Instead, it provided the above  instruction, which was a pattern jury instruction  for 21 U.S.C. sec. 841 violations (since changed  to explicitly require knowledge and intent) but  which could be interpreted as requiring only the  power to exercise control. An identical  instruction to the one given here was challenged  in United States v. Boykins, 9 F.3d 1278, 1287  (7th Cir. 1993), on the basis that it failed to  inform the jury that intent was an essential  element of constructive possession. We upheld the  instruction in that case because other  instructions included the language that the  defendant must knowingly have both the power and  intention to exercise dominion and control. Id.  That additional language was not present here,  however, and the instruction failed to adequately  apprise the jury of the need to find intent. Like  the Pinkerton error, however, this leads us back  to the same harmless error analysis. We must  determine whether there is any reasonable doubt  that a rational jury would have found  constructive possession here.


27
If the question before us were one of  sufficiency of the evidence, there is no doubt  whatsoever that the evidence sufficed to  demonstrate constructive possession. We have held  that constructive possession may be established  by a showing that the firearm was seized at the  defendant's residence. United States v. Kitchen,  57 F.3d 516, 521 (7th Cir. 1995). See also United  States v. Richardson, 208 F.3d 626, 632 (7th Cir.  2000) (substantial connection to the residence  sufficient); United States v. Booth, 111 F.3d 1,  2 (1st Cir. 1997) (knowledge of the firearm in  some circumstances can be inferred from control  of the area). A jury could infer that Williams  had both knowledge of the firearm and an intent  to exercise dominion and control over it merely  from its presence in the bedroom that she  apparently shared with Samuel Simmons. Moreover,  constructive possession may be joint, and thus  the possibility that Simmons had control over the  firearm as well would not preclude a finding of  constructive possession by Williams. Kitchen, 57 F.3d at 521. That said, we cannot hold that the  evidence of her knowledge and intent was so  overwhelming that no rational jury would find  otherwise. The firearm was found in a dresser  drawer that arguably contained only men's  clothing in a bedroom shared by Samuel Simmons,  son of codefendant Daisy Walls. No evidence was  introduced that linked Williams to that firearm.  For instance, no testimony was introduced that  the gun was ever displayed in Williams' presence  or that she ever mentioned its existence, and no  fingerprint or other evidence tied her to it.  Although it is of slight value, Williams' mother  testified that Williams was afraid of guns and  would not have one. A rational jury could be left  with a reasonable doubt as to whether Williams  knew of the firearm or intended to exercise  dominion or control over it. Neder, 527 U.S. at  19. Therefore, under the standard set forth in  Neder, we must reverse the sec. 922(g)(1)  conviction and remand for a new trial on that  count.

C.

28
The remaining issues are unavailing, and will  be addressed only briefly. Williams challenges a  jury instruction that was endorsed by this court  in United States v. Osmani, 20 F.3d 266 (7th Cir.  1994), and she has provided no compelling reason  for revisiting that decision. In addition, she  asserts that the trial court erred in sustaining  objections to some testimony designed to  incriminate Wall's son. Williams identifies with  particularity only a few objections in the  transcript, and has provided only the cursory  conclusion that the court's ruling was an abuse  of discretion. Therefore, Williams has arguably  waived this argument. Our perusal of the  transcript pages that she did identify, however,  reveals no reversible error. Similarly, Williams'  general challenges to the sufficiency of the  evidence are without merit, as there was ample  evidence to support the jury's conclusions.


29
Finally, Williams cannot succeed on her claim  that her sentence should be reduced because she  was only a minor participant. A defendant is  entitled to a two-level reduction as a minor  participant if she can show that she was "less  culpable than most other participants." U.S.S.G.  sec. 3B1.2(b), comment (n.3). That reduction is  designed to mitigate the effect of the relevant  conduct assessment to the extent that a  defendant's sentence reflects conduct other than  her own. Thus, the proper inquiry under sec.  3B1.2 is whether the defendant was a minor  participant in the offense for which she was  convicted, not whether she was a minor  participant in a larger conspiracy above and  beyond the conduct for which she is being held  accountable. See United States v. Mojica, 185 F.3d 780, 791 (7th Cir. 1999) and cases cited  therein. Here, Williams was held accountable only  for the amount of drugs she actually carried to  her house. Therefore, she did not play a minor  role with respect to the conduct for which she is  being held accountable. See United States v.  Burnett, 66 F.3d 137, 140 (7th Cir. 1995) ("When  a courier is held accountable for only the  amounts he carries, he plays a significant rather  than a minor role in that offense.").

IV.

30
Accordingly, we affirm the convictions and  sentences for Daisy Walls and Sharee S. Williams  on the counts of conspiracy to possess with  intent to distribute and conspiracy to distribute  substances containing cocaine in violation of 21  U.S.C. sec. 846, and possession with intent to  distribute approximately four kilograms of  cocaine in violation of 21 U.S.C. sec. 841(a)(1).  We reverse the conviction of Williams for  knowingly possessing a firearm as a felon in  violation of 18 U.S.C. sec. 922(g)(1), and remand  for a new trial on that count.